DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/03/2022.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the elected claims are directed. 
The following title is suggested: NITRIDE SEMICONDUCTOR DEIVCE
Claim Objections
Claim 13 is objected to because of the following informalities:
The term “nitrogen atoms” appears to be a typo that is not supposed to be there since the element is mentioned in dependent claim 14 as nitrogen. For examination purposes, the claim is treated as if this typo isn’t there.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-8, 10, & 13-14 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Takashima et al, US 2019/0304788 A1 (hereinafter Takashima).
The applied reference has a common inventor(s)/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The Examiner notes that Takashima’s Fig. 9 is an exemplary configuration of the nitride semiconductor device 100 and has all the features of Fig. 1 except that it’s a vertical GaN MOSFET of the same semiconductor device 100 of Fig. 1 as disclosed in [0092], [0087], & [0089].
Regarding Claim 7, Takashima teaches (Fig. 9) A nitride semiconductor device, comprising: 
a gallium nitride layer (20) containing an element ([0089] & [0045]: nitrogen) that is other than p-type impurities and n- type impurities ([0045]: Group V dopant such as nitrogen is neither a p-type nor an n-type dopant) in a first region (Fig. 9: 30+32+60) in a first primary surface (Fig. 9) of the gallium nitride layer (20), said element (nitrogen) generating crystal defects in the first region (introducing an impurity causes defects. Also, [0017], [0018], [0045] & [0089] teach crystal defect density values due to the presence of both nitrogen and magnesium in the first region);
a first p-type region (32) containing a p-type impurity ([0090] & [0042]: Mg) in the gallium nitride layer (20), the first p- type region (32) being shallower (Fig. 9) than the first region (30+32+60) in a depth direction (Fig. 9) and being within (Fig. 9) the first region (30+32+60) in a plan view (Fig. 9); and
a second p-type region (30) in the gallium nitride layer (20), the second p-type region (30) having said p-type impurity ([0090] & [0042]: Mg) at a concentration lower than a concentration of said p-type impurity in the first p-type region ([0090] teaches that 32 is P+ doped region with increased doping concentration while 30 is just a P doped region) and being deeper than the first p-type region (Fig. 9).
Regarding Claim 8, Takashima teaches (Fig. 9) The nitride semiconductor device according to claim 7, wherein the second p-type region (30) is in contact with a bottom and sides (Fig. 9) of the first p-type region (32) so as to surround (Fig. 9) the first p- type region (32).
Regarding Claim 10, Takashima teaches (Fig. 9) The nitride semiconductor device according to claim 7, wherein the concentration of the p-type impurity in the second p-type region (30) is equal to or greater than 1.0 x 1017 cm-3 and less than or equal to 1.0 x 1019 cm3 ([0046]).
Regarding Claim 13, Takashima teaches (Fig. 9) A nitride semiconductor device, comprising:
a gallium nitride layer (20) containing an element ([0089] & [0045]: nitrogen) that is other than p-type impurities and n- type impurities ([0045]: Group V dopant such as nitrogen is neither a p-type nor an n-type dopant) in a first region (Fig. 9: 30+32+60) in a first primary surface (Fig. 9) of the gallium nitride layer (20), a concentration of the element ([0089] & [0045]: nitrogen) in the first region (Fig. 9: 30+32+60) being higher than in any other regions ([0045] teaches that nitrogen is ion implanted in 30 & [0059] teaches method step S106 in method Fig. 2 of N implantation in 30 using mask 110. Hence the concentration of the nitrogen impurity in that first region 30+32+60 is higher than any other region because it’s only implanted in that first region) in the gallium nitride layer (20); 28PatentAttorney Docket No. 83858.19P00094_USa first p-type region (32) containing a p-type impurity ([0090] & [0042]: Mg) in the gallium nitride layer (20), the first p- type region (32) being shallower (Fig. 9) than the first region (Fig. 9: 30+32+60) in a depth direction (Fig. 9) and being within the first region (Fig. 9: 30+32+60) in a plan view (Fig. 9); and a second p-type region 30) in the gallium nitride layer (20), the second p-type region (30) having said p-type impurity ([0090] & [0042]: Mg) at a concentration ([0090] teaches that 32 is P+ doped region with increased doping concentration while 30 is just a P doped region) lower than a concentration of said p-type impurity ([0090] & [0042]: Mg) in the first p-type region (32) and surrounds (Fig. 9) a bottom and sides of the first p-type region (32).
	Regarding Claim 14, Takashima teaches (Fig. 9) The nitride semiconductor device according to claim 13, wherein said element is nitrogen ([0089] & [0045]: nitrogen).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
	Claims 9 & 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al, US 2019/0304788 A1 (hereinafter Takashima). 
The applied reference has a common inventor(s)/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Please refer to the annotated Figure below:

    PNG
    media_image1.png
    745
    902
    media_image1.png
    Greyscale

	The Examiner notes that Takashima’s Fig. 9 is an exemplary configuration of the nitride semiconductor device 100 and has all the features of Fig. 1 except that it’s a vertical GaN MOSFET of the same semiconductor device 100 of Fig. 1 as disclosed in [0092], [0087], & [0089].
	Regarding Claim 9, Takashima teaches (Fig. 9) The nitride semiconductor device according to claim 8.
While Takashima teaches ([0085], [0044], & Abstract) that the p-type region 30 of Fig. 1 which is the second p-type region in Fig. 9 has a continuous depth range of 100 nm or longer, it doesn’t explicitly teach that second p-type region 30 of Fig. 9 has a width of 100 nm or greater in both depth and horizontal directions at a periphery of the first p-type region (32).
However, it would’ve been obvious for a person of ordinary skill in the art at the time of filing to explicitly claim/optimize the continuous depth range in both depth and horizontal directions of the second p-type region 30 of Fig. 9 of Takashima’s uniformly p-type doped region 30 at a periphery of the first p-type region 32, for the purpose of having a difference in doping concentration between two positions that are 100 nm apart in a depth direction is a ten-fold difference or smaller. Hence, an ion implantation layer 30 with excellent p-type characteristics and few crystal defects can be provided [0085].
Regarding Claim 11, Takashima teaches (Fig. 9) The nitride semiconductor device according to claim 7, wherein the concentration of the p-type impurity ([0090] & [0042]: Mg) in the first p-type region (32) is equal to or greater than 1.0 x 1019 cm3 ([0090] teaches that 32 is P+ doped region with increased doping concentration while 30 is just a P doped region & [0046] teaches that the concentration in 30 is equal to or greater than 1.0 x 1017 cm-3 and less than or equal to 1.0 x 1019 cm3. Hence, the concentration in 32 is at least equal to 1.0 x 1019 cm3)
Takashima doesn’t explicitly teach that the concentration of the p-type impurity in the first p-type region (32) of Fig. 9 is less than or equal to 1.0 x 1020 cm3.
However, it would’ve been obvious for a person of ordinary skill in the art at the time of filing to optimize the upper limit of the range of p-type impurity concentration of 32 in Takashima’s Fig. 9 in order to yield the predictable result of a nitride semiconductor device 100 according to Takashima’s teaching, a vertical GaN MOSFET, with a high-withstand-voltage capability, that can be provided using the ion implantation layer 30 and ion implantation layer 32 as the P type well region. In addition, the electrical characteristics of the nitride semiconductor device 100 would improve [0092].
Regarding Claim 12, Takashima teaches (Fig. 9; please refer to the annotated Figure above) The nitride semiconductor device according to claim 7.

Takashima teaches (Fig. 9) that the second p-type region (30) is in contact with a bottom and sides (Fig. 9) of the first p-type region (32) so as to surround (Fig. 9) the first p- type region (32).
In addition, Takashima teaches ([0085], [0044], & Abstract) that the p-type region 30 of Fig. 1 which is the second p-type region in Fig. 9 has a continuous depth range of 100 nm or longer. But, it doesn’t explicitly teach that second p-type region 30 of Fig. 9 has a width of 100 nm or greater in both depth and horizontal directions at a periphery of the first p-type region (32).
However, it would’ve been obvious for a person of ordinary skill in the art at the time of filing to explicitly claim/optimize the continuous depth range in both depth and horizontal directions of the second p-type region 30 of Fig. 9 of Takashima’s uniformly p-type doped region 30 at a periphery of the first p-type region 32, for the purpose of having a difference in doping concentration between two positions that are 100 nm apart in a depth direction is a ten-fold difference or smaller. Hence, an ion implantation layer 30 with excellent p-type characteristics and few crystal defects can be provided [0085].
Takashima also teaches (Fig. 9) that the concentration of the p-type impurity in the second p-type region (30) is equal to or greater than 1.0 x 1017 cm-3 and less than or equal to 1.0 x 1019 cm3 ([0046]).
Further, Takashima teaches (Fig. 9) that the concentration of the p-type impurity ([0090] & [0042]: Mg) in the first p-type region (32) is equal to or greater than 1.0 x 1019 cm3 ([0090] teaches that 32 is P+ doped region with increased doping concentration while 30 is just a P doped region & [0046] teaches that the concentration in 30 is equal to or greater than 1.0 x 1017 cm-3 and less than or equal to 1.0 x 1019 cm3. Hence, the concentration in 32 is at least equal to 1.0 x 1019 cm3)
But, Takashima doesn’t explicitly teach that the concentration of the p-type impurity in the first p-type region (32) of Fig. 9 is less than or equal to 1.0 x 1020 cm3.
However, it would’ve been obvious for a person of ordinary skill in the art at the time of filing to optimize the upper limit of the range of p-type impurity concentration of 32 in Takashima’s Fig. 9 in order to yield the predictable result of a nitride semiconductor device 100 according to Takashima’s teaching, a vertical GaN MOSFET, with a high-withstand-voltage capability, that can be provided using the ion implantation layer 30 and ion implantation layer 32 as the P type well region. In addition, the electrical characteristics of the nitride semiconductor device 100 would improve [0092].
Hence, in brief:
Takashima in view of Takashima teaches that the width of the second p-type region (30) has a width of 100 nm or greater in both depth and horizontal directions at a periphery of the first p-type region (32).
Takashima teaches the concentration of the p-type impurity in the second p-type region (30) is equal to or greater than 1.0 x 1017 cm-3 and less than or equal to 1.0 x 1019 cm3.
Takashima in view of Takashima teaches that the concentration of the p-type impurity in the first p-type region (32) is equal to or greater than 1.0 x 1019 cm3 and less than or equal to 1.0 x 1020 cm3. 
Therefore, using the upper limits of the p-type impurity concentrations in the first and second p-type regions of 1.0 x 1020 cm3 and 1.0 x 1019 cm3 respectively, which means that the p-type impurity concentration drops by 1/10 going from 32 to 30. And that depth of region 30 from the periphery of region 32 is 100 nm or less.
Thus, Takashima in view of Takashima teaches that a width of a region (30) in a depth direction (annotated Fig. 9) in which the concentration of the p-type impurity drops from that in the first p-type region (32) to 1/10 of that in the first p-type region (32) is equal to or less than 100 nm (annotated Fig. 9).
It would’ve been obvious for a person of ordinary skill in the art at the time of filing to have the width of a region in a depth direction in which the concentration of the p-type impurity drops from that in the first p-type region to 1/10 of that in the first p-type region is equal to or less than 100 nm, for the purpose of having a difference in doping concentration between two positions that are 100 nm apart in a depth direction is a ten-fold difference or smaller. Hence, an ion implantation layer 30 with excellent p-type characteristics and few crystal defects can be provided [0085], as well as achieving a nitride semiconductor device 100 according to Takashima’s teaching, a vertical GaN MOSFET, with a high-withstand-voltage capability, that can be provided using the ion implantation layer 30 and ion implantation layer 32 as the P type well region. In addition, the electrical characteristics of the nitride semiconductor device 100 would improve [0092].
Related Pertinent Art
	The Examiner cites and draws the attention of the Applicant to Takashima et al US 2017/0271148 A1, especially Figs. 3A & 5E, and [0084], as pertaining to the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER M ELMARHOUMI whose telephone number is (571)272-3557. The examiner can normally be reached M-Th 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER M ELMARHOUMI/Examiner, Art Unit 2826                                                                                                                                                                                                        
/DAVIENNE N MONBLEAU/Supervisory Patent Examiner, Art Unit 2826